Case 2:20-cv-02350-PSG-PVC Document 24 Filed 04/16/21 Page 1 of 1 Page ID #:133



    1
    2                                                              4/16/21
    3
    4                                                              link 23
    5
                                                                    JS-6
    6
    7                      UNITED STATES DISTRICT COURT
    8              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
  10 TRANSAMERICA LIFE INSURANCE                      Case No.: 2:20-cv-02350-PSG-PVC
     COMPANY,
  11                                                  [PROPOSED] ORDER RE
              Plaintiff,                              DISMISSAL
  12
     v.                                               Assigned to Hon. Judge Philip S.
  13                                                  Gutierrez/
     FREDYA JONES,                                    Hon. Magistrate Judge Pedro V.
  14                                                  Castillo
              Defendant.
  15
  16
  17        Having considered the Joint Stipulation of Dismissal filed by Plaintiff
  18 Transamerica Life Insurance Company (“Transamerica”) and Defendant Fredya Jones
  19 (“Jones”), the Court rules as follows:
  20        1.     Transamerica’s Complaint is DISMISSED, without prejudice.
  21        2.     The Court shall retain jurisdiction over the settlement between the parties.
  22        3.     Each party shall bear its own attorney fees and costs in connection with the
  23 litigation.
  24
  25 IT IS SO ORDERED.
  26
              4/16/21
  27 Dated: ___________________               ___________________________________
  28                                               Honorable Philip S. Gutierrez

                                                -1-
